DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Disposition of Claims
Claims 1-27 are pending in the instant application.  No claims have been cancelled. No claims have been added.  Claims 2- 4, 6, 11-13, 15, 20-22, and 24 are amended.  The rejection of the pending claims are hereby made final.



Response to Remarks
101
Examiner finds Applicant’s amendments and remarks persuasive. The rejection of the pending claims in view of 35 USC 101 is hereby withdrawn.

103
Due to Applicant’s arguments and amendments the previous office action is now moot and the claims have been given further searching and consideration. Consequently, please find a new rejection below addressing the amended claims. 

Claim Objections
Claim 3 is objected to because of the following informalities:  it appears that “the comprises the payroll information” was intended to be -- that comprises the payroll information--, which change shall be assumed for the purpose of examination.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Collins et al (US 2016/0026981) in view of Maheshwari et al (US 2016/0127454).

Regarding claim 1, the prior art discloses a computer-implemented method for an improved payroll processing system, the method comprising:
Using a number of processors to perform the steps of:
 receiving, by an on-demand payroll microservice, a request by a user for an unscheduled payment to an employee (paragraph [0074]); retrieving, by the on-demand payroll microservice, payroll information for the employee from a first set of microservices (see paragraph [0080]); submitting, by on-demand payroll microservice, the payroll information to a second set of microservices for payroll calculations (see paragraph [0086 and 0087]);
in response to completion of the payroll calculations, retrieving, by the on-demand payroll microservice, the payroll calculations through the first set of microservices; displaying, by the on-demand payroll microservice, the payroll calculations; responsive to receiving approval of the unscheduled payment, submitting, by the on-demand payroll microservice, the payroll calculations to the second set of microservices for payment processing; and in response to the second set of microservices completing the payment processing, displaying, by the on-demand payroll microservice, a confirmation of the payment processing (see at least paragraph [0094] “In this manner, the illustrative embodiments provide an on-demand payment management platform that enables a worker to be paid a pro-rata portion of earnings (e.g. earned payments, benefits, draw, commission, salary and the like) earned prior to a preconfigured payment date. By tracking the number of hours, shifts, days, or other metrics, that a worker has performed, the worker's corresponding accumulated earnings over that time may be determined. The tracked time may then be used to determine a corresponding payment for the worker's earnings. When a worker opts for early payment, the corresponding accumulated earnings and/or determined corresponding payment may be used as a basis for conducting an early payment transaction. The payment may then be transferred to a worker's direct deposit account. Any earnings accrued during a current pay period beyond an early payment amount may be provided to the worker at the current pay period pay date or may be transferred to the worker during a subsequent pay period. A transaction fee may be collected for a worker opting to obtain an early payment. Access to early payments may be restricted for a variety of reasons such as, but not limited to an employee's status in the organization, taking an early payment too many times, or if the worker's performance is poor. The on-demand payment methods and systems described herein may be used to facilitate set up of multiple payment days during a pay period prior to a predefined pay day for the pay period. For organizations with monthly or bi-monthly pay dates, on-demand payments may be particularly useful for individuals working for those organizations that need cash immediately.”). 
Collins et al does not appear to explicitly disclose a plurality of microservices performing payroll services and interfacing, by the on-demand payroll microservice, the second set of microservices with a payroll engine, wherein the payroll engine receives the payroll information to perform the payroll calculations according to an indicated payroll policy.
.However, Maheshwari et al discloses a system and method of cloud based services management, including “[0362] FIG. 17 is an example logical diagram illustrating an example orchestration engine workflow relating to obtaining employee payroll information. In this example, orchestrator 706 receives a client request 1642 that invokes an “/employee payroll” API endpoint, exposed by orchestrator 706, to obtain employee payroll information. Orchestrator 706 selects a workflow for obtaining employee payroll information from workflows folder 1612, loads the selected workflow, and pushes a new job to data structure store 1610. Orchestrator 706 also subscribes to publish-subscribe server 1620 for job status. [0363] The workflow specifies a set of task. For example, the workflow for obtaining employee payroll information specifies a set of tasks comprising: (i) obtaining user details, (ii) obtaining user payroll details based on the user details. Orchestrator 706 can distribute tasks of the set of tasks across a plurality of workflow runners 1616A-1616D, which access one or more of microservices 1650A-1650D (endpoints) to perform the tasks. The microservices 1650A-1650D accessed by workflow runners 1616A-1616D in the example of FIG. 17 may be different microservices than microservices 1630A-1630D in the example of FIG. 16. The workflow runners 1616 may pick jobs from a queue maintained by data structure store 1610. In some examples, each task in a selected workflow may be executed on a different thread. Tasks may be executed in parallel or sequentially. As each task finishes, publish-subscribe server 1620 is updated, and publish-subscribe server 1620 notifies orchestrator 706. For example, “Job Finished” is a method that is called once the execution of the workflow finishes. When orchestrator 706 determines that the employee payroll information has been obtained, orchestrator 706 may notify the client that made the request, e.g., by returning an HTTP response.”  to Maheshwari et al) and 
interfacing, by the on-demand payroll microservice, the second set of microservices with a payroll engine, wherein the payroll engine receives the payroll information to perform the payroll calculations according to an indicated payroll policy (see at least paragraph [0353] to Maheshwari et al “Orchestration engine 704 receives client requests for cloud exchange platform services, such as via the cloud exchange portal 814 or API gateway 816 (1500). Orchestration engine 704 sends the client request for cloud exchange platform services to orchestrator 706 (1502). Based on the client request, orchestrator 706 selects a workflow from a workflow library or folder (e.g., workflows folder 1612 of FIG. 16 including workflows WF1, WF2, WF3, and WF4), where the selected workflow contains the set of tasks needed to fulfill the request through microservice calls (1504). For example, orchestrator 706 may select the workflow based on configured rules or policies (e.g., policies 308A of FIG. 2), and/or based on a profile associated with the client (e.g., profiles 308B of FIG. 2). Orchestrator 706 will automatically load the selected workflow, and the microservices execute according to the workflow (e.g., sequentially and/or in parallel) (1506). The workflows folder 1612 contains workflows that have been previously defined (e.g., by cloud exchange developers) for each customer endpoint. For example, there may be a first workflow defined for a metro customer endpoint and a second workflow defined for a port customer endpoint”).
	The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The examiner submits that the combination of the teaching of the system and method as disclosed by Collins et al and the system and method as taught by Maheshwari et al, in order to enable the distribution of payroll management tasks to a plurality of workflow runners (see at least paragraph [0363] to Maheshwari et al) could have been readily and easily implemented, with a reasonable expectation of success.  As such, the aforementioned combination is found to be obvious to try, given the state of the art at the time of filing.  

	Regarding claim 2, the prior art discloses the method of claim 1, wherein the first set of microservices displays the payroll calculations and the confirmation of the payment processing using a graphical user interface that is accessible by the user (see at least paragraphs [0070-0072] “With reference next to FIG. 2, an illustration of a first exemplary graphical user interface for employee interaction with a payroll management system is depicted in accordance with an illustrative embodiment… As depicted, employee interface 200 can display at least one of fractional wages 202, requested wages 204, disbursement request 206.” to Collins et al). Regarding claim 3, the prior art discloses the method of claim 1, wherein the second set of microservices includes a payroll input microservice coupled to the payroll engine, and wherein the first set of microservices and the second set of microservices are both operably coupled to a database the comprises the payroll information and the payroll calculations(see at least Figure 1 to Collins, “payroll manager 125, approval engine 126, payroll management system 102, payroll schedule 116, compensation 110” ). 
Regarding claim 4, the prior art discloses the method of claim 3, further comprising: receiving, by the on-demand payroll microservice, a selection of a template for the unscheduled payment; and wherein retrieving the payroll information comprises: retrieving, by on-demand payroll microservice, the payroll information based on the template (see at least paragraph [0092]). Regarding claim 5, the prior art discloses the method of claim 4, wherein the template is selected from a bonus payment template, a payment upon termination template, a payment upon leave of absence template, and adjusted regular payment template, a back payment template, an additional payment template, or a commission payment template (see at least paragraphs [0077 and 0078]). Regarding claim 6, the prior art discloses the method of claim 5, wherein the template indicates payroll policies implemented for the unscheduled payment, wherein the payroll policies include the indicated payroll policy (see at least paragraphs [0041-0042] to Collins “Factors 128 are the criteria and circumstances that payroll manager 125 takes into account in determining whether to make reques Factors 128 are the criteria and circumstances that payroll manager 125 takes into account in determining whether to make requested disbursement 122.  ted disbursement 122.” ).Regarding claim 7, the prior art discloses the method of claim 6, wherein the payroll policies implemented for the unscheduled payment are different than payroll policies implemented for regular payments processed according to a regular payroll schedule (see at least paragraphs [0077 and 0078]). Regarding claim 8, the prior art discloses the method of claim 7, further comprising: receiving, by the on-demand payroll microservice, a change to the payroll policies implemented for the unscheduled payment, a change to the payroll information, or combinations thereof; and displaying in near real-time, by the on-demand payroll microservice, updated payroll calculations side-by-side with the received changes (see at least paragraph [0069] “For example, wellness manager 129 may be used to track employee activities as part of a calendar system. As another illustrative example, changes to employee preferences can be displayed and manipulated for single employees as well as groups of employees”). Regarding claim 9, the prior art discloses the method of claim 7, further comprising: receiving a change to the payroll policies indicated by the template; modeling the change to the payroll policies and the payroll information for the employee to identify correlations among dimensions of data and generalize rules for predicting policy selections within an application context of an employer of the employee; and based on the modeling, generating an updated template within the application context of the employer (see at least paragraph [0042] “actors 128 are the criteria and circumstances that payroll manager 125 takes into account in determining whether to make requested disbursement 122. Factors 128 can include, for example but not limited to, at least one of a role of employees 104 within for employer 106, a position of employees 104 within employer 106, an current employment status of employees 104 in employer 106, a work history of employees 104 for employer 106, an performance review of employees 104, and a number of times employer one employees 104 has submitted a request 124 for requested disbursement 122. Factors 128 can further include, for example but not limited to, at least one of privileges earned by employees 104 as rewards for good performance, seniority of employees 104 within employer 106, and morale of employees 104. Factors 128 can further include, for example but not limited to, a work schedule of employees 104, worker union affiliation of employees 104, a tenure of employees 104, an amount of accrued vacation by employees 104, and an amount of accrued personal time by employees “).

Claims 10-27 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.

	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A. Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687